     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 1 of 10 Page ID
                                      #:5107


1    JEFF GRANT (SBN 218974)
     JGrant@FoxRothschild.com
2    FOX ROTHSCHILD LLP
     10250 Constellation Blvd., Suite 900
3    Los Angeles, CA 90067
     Telephone: (310) 598-4150
4    Facsimile: (310) 556-9828
5    ERNEST EDWARD BADWAY (admitted pro hac vice)
     EBadway@FoxRothschild.com
6    FOX ROTHSCHILD LLP
     101 Park Ave., 17th Floor
7    New York, NY 10178
     Telephone: (212) 878-7900
8    Facsimile: (212) 692-0940
9    Attorneys for Plaintiff and
     Counter Defendant, LIAIGRE, INC.
10
11                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
12 LIAIGRE, INC., a Delaware Corporation, Case No. 8:19-cv-01160-JAK-KES
13              Plaintiff,
                                            DECLARATION OF ERNEST E.
14       vs.                                BADWAY IN SUPPORT OF
15 CALIFORNIA FURNITURE                     PLAINTIFF LIAIGRE, INC.’S
   COLLECTION, INC. d/b/a ROBERT            MOTION FOR SUMMARY
16                                          JUDGMENT
   JAMES COLLECTION, a California
17 Corporation; GINA B & COMPANY,
   INC., a California Corporation; and DOES
18
   1-10,
                                             Hon. Judge John A. Kronstadt
19              Defendants.
20 __________________________________                  Date:        May 17, 2021
                                                       Time:        8:30 a.m.
21 CALIFORNIA FURNITURE                                Dept.:       10B
   COLLECTION, INC. d/b/a ROBERT
22 JAMES COLLECTION, a California                      Complaint Filed: June 11, 2019
23 Corporation; GINA B & COMPANY,                      Trial Date:      TBD
   INC., a California Corporation,
24
                Counter-Claimants,
25
         vs.
26
   LIAIGRE, INC., a Delaware Corporation,
27
                Counter-Defendant.
28
       DECLARATION OF ERNEST E. BADWAY IN SUPPORT OF PLAINTIFF LIAIAGRE, INC.’S MOTION FOR SUMMARY
                                               JUDGMENT
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 2 of 10 Page ID
                                      #:5108



1          I, Ernest Edward Badway, state and declare that I am a partner in the law firm

2    of Fox Rothschild LLP and am one of the attorneys representing Plaintiff Liaigire,
3
     Inc. (“Liaigre”), in the above-captioned matter. I submit this Declaration in support of
4
5    Plaintiff’s Motion for Summary Judgment. This Declaration is based upon

6    information and belief and upon my personal knowledge.
7
           1.     Attached as Exhibit 1 is a true and correct copy of Liaigre’s Complaint
8
9    filed on June 11, 2019.

10         2.     Attached as Exhibit 2 is a true and correct copy of Liaigre’ Objections
11
     and Amended Responses to Interrogatory No. 6.
12
13         3.     Attached as Exhibit 3 is a true and correct copy of excerpts from the
14 Deposition of Christophe Caillaud, taken on October 21, 2020.
15
        4.     Attached as Exhibit 4 is a true and correct copy of excerpts from the
16
17 Deposition of Frauke Dorothea Meyer, taken on October 28, 2020.
18         5.     Attached as Exhibit 5 is a true and correct copy of excerpts from the
19
     Deposition of Guillaume Rolland, taken on October 15, 2020.
20
21         6.     Attached as Exhibit 6 is a true and correct copy of a summary, including
22 relevant exerpts, from Liaigre’s four books published between 2004 and 2020, bates
23
   labeled as PLA004848-4895.
24
25         7.     Attached as Exhibit 7 is a true and correct copy of Liaigre’s First
26 Supplemental Responses and Written Objections to Interrogatory No. 7.
27
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 3 of 10 Page ID
                                      #:5109



1          8.    Attached as Exhibit 8 is a true and correct copy of excerpts from the

2    Deposition of Thais Roda as corporate representative of Liaigre, Inc., taken on
3
     December 18, 2020.
4
5          9.    Attached as Exhibit 9 is a true and correct copy of Liaigre, Inc.’s U.S.

6    sales from years 2010-2014, produced as bates label PLA004353. (CONFIDENTIAL
7
     – FILED UNDER SEAL)
8
9          10.   Attached as Exhibit 10 is a true and correct copy of an image of the front

10 door of Liaigre France’s flagship store in Paris, France, bates labeled as PLA0000775.
11
         11. Attached as Exhibit 11 is a true and correct copy of an article entitled
12
13 Christian Liaigre Death – Design-World Luminaries Memories, bates labeled as
14 PLA004590-99.
15
       12. Attached as Exhibit 12 is a true and correct copy of the social media
16
17 announcement of the passing of Christian Liaigre on September 4, 2020, bates labeled
18 as PLA004417.
19
        13. Attached as Exhibit 13 is a true and correct copy of an article entitled
20
21 Christian Liagire – Top Interior Designer, bates labeled as PLA004189-4195.
22         14.   Attached as Exhibit 14 is a true and correct copy of an article entitled Top
23
     Interior Designers | Christian Liaigre, bates labeled as PLA004197-4203.
24
25         15.   Attached as Exhibit 15 is a true and correct copy of an article entitled
26 Christian Liaigre: Top Interior Designer, bates labeled as PLA004205-4212.
27
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 4 of 10 Page ID
                                      #:5110



1          16.    Attached as Exhibit 16 is a true and correct copy of a New York Times

2    Magazine article titled Christian Liaigre, Minimalist Interior Designer, Dies at 77,
3
     bates labeled as PLA004421-4426.
4
5          17.    Attached as Exhibit 17 is a true and correct copy of the book cover from

6    the Liaigre 12 Projects Book Cover, bates labeled as PLA002344.
7
           18.    Attached as Exhibit 18 is a true and correct copy of a November 27, 2018
8
9    advertisement titled AD and Liaigre agree in love to a Horse, bates labeled as

10 PLA004362-63.
11
         19. Attached as Exhibit 19 is a true and correct copy of an article titled
12
13 Living in Luxury which features Liaigre’s Somaria Table and Misaine Table, bates
14 labeled as PLA004397-4399.
15
         20. Attached as Exhibit 20 is a true and correct copy of an article titled
16
17 Liaigre – Fifth Avenue, bates labeled as PLA004232-4236.
18         21.    Attached as Exhibit 21 is a true and correct copy of an article from
19
     Interior Design, bates labeled as PLA004364-4365.
20
21         22.    Attached as Exhibit 22 is a true and correct excerpt from the 2007 Liaigre
22 book LAIGRE, bates labeled as PLA004896-5063.
23
         23. Attached as Exhibit 23 is a true and correct copy of the “CONTRAT DE
24
25 TRAVAIL” (Employment Contract) signed by Christian Liaigre in 2009, bates
26 labeled as PLA005734-5738. (CONFIDENTIAL – FILED UNDER SEAL)
27
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 5 of 10 Page ID
                                      #:5111



1          24.   Attached as Exhibit 24 is a true and correct copy of the “CONTRAT DE

2    CESSION DE DROIT DE PROPRIETE INTELLECTUELLE” (Contract of
3
     Assignment of Intellectual Property Rights) with Liaigre France signed by Christian
4
5    Liaigre in 2009, bates labled as PLA005758-5765. (CONFIDENTIAL – FILED

6    UNDER SEAL)
7
           25.   Attached as Exhibit 25 is a true and correct copy of the CONTRAT
8
9    D’TRAVAIL (Independent Contractor Agreement) signed by Guillaume Rolland in

10 2006, bates labeled as PLA005720-5723. (CONFIDENTIAL – FILED UNDER
11
   SEAL)
12
13       26. Attached as Exhibit 26 is a true and correct copy of the CONTRAT DE
14 TRAVAIL A DUREE INDETERMINEE (Ongoing Contract of Employment) signed
15
   by Frauke Meyer in 1999, bates labeled as PLA005730-5733. (CONFIDENTIAL –
16
17 FILED UNDER SEAL)
18         27.   Attached as Exhibit 27 is a true and correct copy of excerpts from the
19
     Deposition of Christophe Caillaud as a corporate representative of Liaigre SAS taken
20
21 on December 18, 2020.
22         28.   Attached as Exhibit 28 is a true and correct copy of a CONTRAT DE
23
     TRAVAIL DUREE INDETERMINEE (Ongoing Contract of Employment), bates
24
25 labeled as PLA005766-5769. (CONFIDENTIAL – FILED UNDER SEAL)
26
27
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 6 of 10 Page ID
                                      #:5112



1          29.   Attached as Exhibit 29 is a true and correct copy of a CONTRAT DE

2    TRAVAIL A DUREE INDETERMINEE (Ongoing Contract of Employment), bates
3
     labeled as PLA005835-5839. (CONFIDENTIAL – FILED UNDER SEAL)
4
5          30.   Attached as Exhibit 30 is a true and correct copy of a CONTRAT DE

6    TRAVAIL A DUREE INDETERMINEE (Ongoing Contract of Employment), bates
7
     labeled as PLA005841-5844. (CONFIDENTIAL – FILED UNDER SEAL)
8
9          31.   Attached as Exhibit 31 is a true and correct copy of a letter agreement

10 dated February 15, 2012 from Christophe Caillaud to Mr. Jason Ryan, bates labeled as
11
   PLA00810-812.
12
13       32. Attached as Exhibit 32 is a true and correct copy of Liaigre, Inc.’s date of
14 incorporation as reflected by the public documents of the Delaware Secretary of State.
15
         33. Attached as Exhibit 33 is a true and correct copy of Liaigre Furniture
16
17 advertisement schedule, produced as bates label PLA000818.
18         34.   Attached as Exhibit 34 is a true and correct copy of Liaigre’s Records of
19
     Marketing Invoices, bates labeled as PLA002307-PLA002383.
20
21         35.   Attached as Exhibit 35 is a true and correct copy of Christian Liaigre
22 National Media Schedule 2014, produced as bates label PLA000827.
23
         36. Attached as Exhibit 36 are true and correct excerpts from 12 Projects
24
25 (Intérieurs & patrimoine) (12 Projects (Interiors & heritage) book, bates labeled as
26 PLA_004663; 4665-4669; 4672; 4678; 4681-4686; 4688; 4696-4697; 4699-4700;
27
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 7 of 10 Page ID
                                      #:5113



1    4702; 4712-4715; 4723-4724; 4726; 4728; 4736; 4765; 4767; 4790; 4802-4803; 4717-

2    4818; 4839; 4847.
3
           37.   Attached as Exhibit 37 is a true and correct copy of November 2016
4
5    correspondence from a third party to Liaigre regarding the October 2016 High Point

6    Design trade show, bates labeled as PLA005717; 5719.
7
           38.   Attached Exhibit 38 is a true and correct copy of correspondence from a
8
9    third party to Liaigre regarding the October 2017 High Point Design trade show, bates

10 labeled as PLA005718.
11
         39. Attached as Exhibit 39 is a true and correct copy of seven Liaigre and
12
13 Robert James side-by-side product comparisons, bates labeled as PLA5703-5709.
14         40.   Attached as Exhibit 40 is a true and correct copy of Liaigre’s Bomarzo
15
     Side Table, with handwritten comments, bates labeled as GENTILE 3.
16
17         41.   Attached as Exhibit 41 is a true and correct copy of Liaigre’s Calme Plat
18 Bench, with handwritten comments, bates labeled as GENTILE 20.
19
        42. Attached as Exhibit 42 is a true a correct copy of excerpts from the
20
21 Deposition of Lori Gentile, taken on November 25, 2020.
22         43.   Attached as Exhibit 43 is a true and correct copy of excerpts from the
23
     Deposition of Erik Vogt, taken on October 12, 2020.
24
25         44.   Attached as Exhibit 44 is a true and correct copy of an image of Liaigre’s
26 Maritime Chair, with handwritten comments from Erik Vogt stating “BRASILIA”,
27
   bates labeled as CAL002299.
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 8 of 10 Page ID
                                      #:5114



1          45.   Attached as Exhibit 45 is a true and correct copy of excerpts from the

2    deposition of Erik Vogt as corporate representative of California Furniture Collection,
3
     Inc., taken on December 21, 2020.
4
5          46.   Attached as Exhibit 46 is a true and correct copy of excerpts from the

6    deposition of Kian Manzanilla, taken on October 19, 2020.
7
           47.   Attached as Exhibit 47 is a true and correct copy of correspondence
8
9    between Ms. Gentile and Mr. Vogt, bates labeled as GENTILE0059.

10         48.   Attached as Exhibit 48 is a true and correct copy of an image of Liaigre’s
11
     Corvette Desk, with handwritten comments from Erik Vogt stating “PALMERO
12
13 DINING”, bates labeled as CAL002300.
14         49.   Attached as Exhibit 49 is a true and correct copy of the Culture 2015
15
     advertisement featuring Liaigre’s Galion Console, bates labeled as PLA002317.
16
17         50.   Attached as Exhibit 50 is a true and correct copy of the New York
18 Cottages and Gardens 2014 advertisement featuring Liaigre’s Corvette Desk, bates
19
   labeled as PLA002355-2356.
20
21         51.   Attached as Exhibit 51 is a true and correct copy of the Hamptons
22 Cottages and Gardens 2014 advertisement featuring Liaigre’s Corvette Desk, bates
23
   labeled as PLA002358-2359.
24
25         52.   Attached as Exhibit 52 is a true and correct copy of the Design District
26 Magazine 2014 advertisement featuring Liaigre’s Corvette Desk, bates labeled as
27
   PLA002361-2362.
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 9 of 10 Page ID
                                      #:5115



1          53.   Attached as Exhibit 53 is a true and correct copy of Galerie Magazine

2    2016 advertisement titled Christian Liaigre’s Luxe New Furniture Line featuring
3
     Liaigre’s Maritime Chair, bates labeled as PLA004391-4396.
4
5          54.   Attached as Exhibit 54 is a true and correct copy of Liaigre’s Showroom

6    locations in the United States, bates labeled as PLA005629-5652.
7
           55.   Attached as Exhibit 55 is a true and correct copy of Robert James’
8
9    Showroom locations in the United States, bates labeled as PLA005653-5655.

10         56.   Attached as Exhibit 56 is a true and correct copy of Liaigre’s Showrooms
11
     and Retail locations, bates labeled as PLA000055; PLA000533.
12
13         57.   Attached as Exhibit 57 is a true and correct copy of the social media
14 presence following Mr. Liaigre’s death, bates labeled as PLA004413-4446.
15
         58. Attached as Exhibit 58 is a true and correct copy of excerpts from the
16
17 Deposition of Anne Michaelsen, taken on November 20, 2020.
18         59.   Attached as Exhibit 59 is a true and correct copy of excerpts from the
19
     Deposition of Robert Hendrix, taken on November 23, 2020.
20
21         60.   Attached as Exhibit 60 is a true and correct copy of excerpts from the
22 Deposition of Robert Spurlock, taken on November 23, 2020.
23
        61. Attached as Exhibit 61 is a true and correct copy of excerpts from the
24
25 Deposition of Timothy G. Cassidy, taken on October 16, 2020.
26
27
28
     Case 8:19-cv-01160-JAK-KES Document 98-3 Filed 02/16/21 Page 10 of 10 Page ID
                                       #:5116



1            62.    Attached as Exhibit 62 is a true and correct copy of Anne Michaelsen

2    Design’s cancelled order of six Liaigre Maritime chairs from Thomas Lavin, bates
3
     labeled as PLA000781. (CONFIDENTIAL – FILED UNDER SEAL)
4
5            63.    Attached as Exhibit 63 is a true and correct copy of Anne Michaelsen

6    Design’s Instagram post featuring CFC’s Brasilia Chair, bates labeled as PLA000776-
7
     777.
8
9            64.    Attached as Exhibit 64 is a true and correct copy of a media article

10 circulated in 2014 regarding Liaigre’s first New York showroom, featuring Liaigre’s
11
   Somaria Table, bates labeled as PLA004273-4277.
12
13        65. Attached as Exhibit 65 is a true and correct copy of an interview with
14 Darren Palmer from 2016, bates labeled as PLA004301-4305.
15
         66. Attached as Exhibit 66 is a true and correct copy of a letter agreement
16
17 from Eric Schmitt to Christian Liaigre with English translation, bates labeled as
18 PLA005710.
19
   Dated: February 16, 2021                        Respectfully submitted,
20
                                                    /s/ Ernest Edward Badway
21                                                  Ernest Edward Badway
22
23
24
25
26
27
28


     119576000.v3
